DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 08/28/2020. Claims 1, 15, 29 and 30 are amended. Claims 1-30 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/28/2020 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 08/28/2020 with respect to claims 1, 15, 29 and 30 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“means for receiving” and “means for rate matching” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0007] of the specification appears to express the corresponding structure of the means is a processor. That’s why 112(f) invoked, No 112(b). 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
7.   Claim 1, 3, 15, 17, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1).

Regarding claim 1, Oketani teaches a method of wireless communication by a user equipment, the method comprising:
	receiving, from a base station (BS), an explicit indication (Beata-offset index 1/β1)([0069], Fig. 10, S22-base station sends to wireless terminal 1, first index indicating value of β1{i.e. Beata-offset index 1/ β1}) of a number of symbols (Q1’) of a subframe (#2) available for uplink transmission (UCI)( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes )(Hence terminal 1 receives β1 of number of symbols of subframe #2 available for UCI transmission. ), wherein the indication (Beata-offset index 1/β1) explicitly indicates one or more of a number of symbols (Q1’) ( [0069], first index indicating value of β1{i.e. Beata-offset index 1/ β1}; wherein [0068], value of a beta offset  (i.e. β1) for number of coded symbols (Q′)(i.e. Q1’) ) for physical uplink shared channel (PUSCH) transmission or a number of symbols for channel quality indication (CQI) transmission in the subframe ( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2.)(Hence β1 indicates number of symbols for PUSCH transmission in the subframe #2. ); and
Oketani does not teach rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission or the number of symbols for CQI transmission.
However, in an analogous art, Heo teaches rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission (PUSCH/UL-SCH data/transmission)( [0044], determining by UE, a puncturing ratio of a first physical uplink shared channel (PUSCH) subframe. The puncturing ratio identifies a ratio of symbols in the PUSCH subframe allocated (transmitted-from BS) for uplink control information (i.e. UCI) to symbols in the PUSCH subframe {mapping the UCI in the selected sub-frame corresponds to rate matching UCI with BRI-also see [0010]; Fig. 2B} allocated for uplink shared channel (UL-SCH) data; Also see [0027], UCI data to be transmitted by the UE due to rate matching or puncturing in a transmission. Hence rate .) or the number of symbols for CQI transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Heo and apply them on the teaching of Oketani to provide a method and system for control information transmission to improve channel throughput.( Heo; [0001]; [0107]) 

Regarding claim 15, Oketani teaches a user equipment comprising: 
a memory ([0081]; [0082]); and
a processor(102-Fig. 11; [0074]) coupled to the memory([0081];[0082]), the processor being configured to:
	receive, from a base station (BS), an explicit indication (Beata-offset index 1/β1)([0069], Fig. 10, S22-base station sends to wireless terminal 1, first index indicating value of β1{i.e. Beata-offset index 1/ β1}) of a number of symbols (Q1’) of a subframe (#2) available for uplink transmission (UCI)( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2. )(Hence terminal 1 receives β1 of number of symbols of subframe #2 available for UCI transmission. ), wherein the indication (Beata-offset index 1/β1) explicitly indicates one or more of a number of symbols (Q1’) ( [0069], first index indicating value of β1{i.e. Beata-offset index 1/ β1}; wherein [0068], value of a beta offset  (i.e. β1) for number of coded symbols (Q′)(i.e. Q1’) ) for physical uplink shared channel (PUSCH) transmission or a number of symbols for channel quality indication (CQI) transmission in the subframe ( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2.)(Hence β1 indicates number of symbols for PUSCH transmission in the subframe #2. ); and
Oketani does not teach rate match uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission or the number of symbols for CQI transmission.
However, in an analogous art, Heo teaches rate match uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission (PUSCH/UL-SCH data/transmission)( [0044], determining by UE, a puncturing ratio of a first physical uplink shared channel (PUSCH) subframe. The puncturing ratio identifies a ratio of symbols in the PUSCH subframe allocated (transmitted-from BS) for uplink control information (i.e. UCI) to symbols in the PUSCH subframe (mapping the UCI in the selected sub-frame corresponds to rate matching UCI with BRI-also see [0010]; Fig. 2B) allocated for uplink shared channel (UL-SCH) data; Also see [0027], UCI data to be transmitted by the UE due to rate matching or puncturing in a transmission. Hence rate matching UCI to the subrame based on symbols for uplink data transmission.) or the number of symbols for CQI transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Heo and apply them on the teaching of Oketani to provide a method and system for control information transmission to improve channel throughput.( Heo; [0001]; [0107]) 
Regarding claim 29, Oketani teaches a user equipment comprising: 
	Means (102-Fig. 11; [0074]) for receiving, from a base station (BS), an explicit indication (Beata-offset index 1/β1)([0069], Fig. 10, S22-base station sends to wireless terminal 1, first index indicating value of β1{i.e. Beata-offset index 1/ β1}) of a number of symbols (Q1’) of a subframe (#2) available for uplink transmission (UCI)( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2. )(Hence terminal 1 receives β1 of number of symbols of subframe #2 available for UCI transmission. ), wherein the indication (Beata-offset index 1/β1) explicitly indicates one or more of a number of symbols (Q1’) ( [0069], first index indicating value of β1{i.e. Beata-offset index 1/ β1}; wherein [0068], value of a beta offset  (i.e. β1) for number of coded symbols (Q′)(i.e. Q1’) ) for physical uplink shared channel (PUSCH) transmission or a number of symbols for channel quality indication (CQI) transmission in the subframe ( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2.)(Hence β1 indicates number of symbols for PUSCH transmission in the subframe #2. ); and
Oketani does not teach means for rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission or the number of symbols for CQI transmission.
However, in an analogous art, Heo teaches means (1010-Fig. 11; [0116]) for rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission (PUSCH/UL-SCH data/transmission)( [0044], determining by UE, a puncturing ratio of a first physical uplink shared channel (PUSCH) subframe. The puncturing ratio identifies a ratio of symbols in the PUSCH subframe allocated (transmitted-from BS) for uplink control information (i.e. UCI) to symbols in the PUSCH subframe (mapping the UCI in the selected sub-frame corresponds to rate matching UCI with BRI-also see [0010]; Fig. 2B) allocated for uplink shared channel (UL-SCH) data; Also see [0027], UCI data to be transmitted by the UE due to rate matching or puncturing in a transmission. Hence rate matching UCI to the subrame based on symbols for uplink data transmission.) or the number of symbols for CQI transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Heo and apply them on the teaching of Oketani to provide a method and system for control information transmission to improve channel throughput.( Heo; [0001]; [0107]) 

Regarding claim 30, Oketani teaches a non-transitory computer readable medium having instructions stored thereon for performing a method for wireless communication by a user equipment, the method comprising:
	receiving, from a base station (BS), an explicit indication (Beata-offset index 1/β1)([0069], Fig. 10, S22-base station sends to wireless terminal 1, first index indicating value of β1{i.e. Beata-offset index 1/ β1}) of a number of symbols (Q1’) of a subframe (#2) available for uplink transmission (UCI)( Fig. 9B; [0068], wireless )(Hence terminal 1 receives β1 of number of symbols of subframe #2 available for UCI transmission. ), wherein the indication (Beata-offset index 1/β1) explicitly indicates one or more of a number of symbols (Q1’) ( [0069], first index indicating value of β1{i.e. Beata-offset index 1/ β1}; wherein [0068], value of a beta offset  (i.e. β1) for number of coded symbols (Q′)(i.e. Q1’) ) for physical uplink shared channel (PUSCH) transmission or a number of symbols for channel quality indication (CQI) transmission in the subframe ( Fig. 9B; [0068], wireless terminal 1 calculates number of coded symbols (Q′1) for UCI by using the beta offset 1 (β1) for fixed subframe (#2) in order to transmit UCI on a PUSCH in the subframes #2.)(Hence β1 indicates number of symbols for PUSCH transmission in the subframe #2. ); and
Oketani does not teach rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission or the number of symbols for CQI transmission.
However, in an analogous art, Heo teaches rate matching uplink control information (UCI) to the subframe based on the one or more of the number of symbols for physical uplink shared channel transmission (PUSCH/UL-SCH data/transmission)( [0044], determining by UE, a puncturing ratio of a first physical uplink shared channel (PUSCH) subframe. The puncturing ratio identifies a ratio of symbols in the PUSCH subframe allocated (transmitted-from BS) for uplink control information (i.e. UCI) to symbols in the PUSCH subframe (mapping the UCI in the selected sub-frame corresponds to rate matching UCI with BRI-also see [0010]; Fig. 2B) .) or the number of symbols for CQI transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Heo and apply them on the teaching of Oketani to provide a method and system for control information transmission to improve channel throughput.( Heo; [0001]; [0107]) 

Regarding claim 3 and 17, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani does not teach wherein the indication indicates the number of symbols for physical uplink shared channel transmission.
However, in an analogous art, Heo teaches wherein the indication indicates the number of symbols for physical uplink shared channel transmission (PUSCH/UL-SCH data/transmission)([0013]; [0044], The puncturing ratio identifies a ratio of symbols in the PUSCH subframe allocated for uplink control information to symbols in the PUSCH subframe allocated for uplink shared channel (UL-SCH) data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Heo and apply them on the teaching of Oketani to provide a method and system for control information transmission to improve channel throughput.( Heo; [0001]; [0107]) 
Claim 2, 5, 10, 11, 14, 16, 19, 24, 25, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1), in view of Li (US 2018/0184426 A1).

Regarding claim 2 and 16, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach teaches  further comprising mapping the UCI to the number of symbols of the subframe based on the indication of the number of symbols.
However, in an analogous art, Li further teaches  further comprising mapping the UCI to the number of symbols of the subframe based on the indication of the number of symbols ( [0260], UE receives indication of symbols in a first subframe; wherein module 11 of Base Station to receive, in the first subframe, uplink control information (UCI) {wherein [0238];[0237], UE Maps the uplink control information (UCI) onto the subband by means of mapping first in frequency domain and then in time domain (i.e. 1st subframe-see [0260]; [130])} that is related to the first transmission and that is sent by the user equipment according to the uplink control channel resource indication information;).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Li and apply them on the teaching of Oketani - Heo to provide a method to shorten a transmission delay, improve user experience, and enhance performance of a wireless network.( Li; [0005])
Regarding claim 5 and 19, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani- Heo does not teach further comprising: mapping the UCI to a first frequency band in a first slot of the subframe.
However, in an analogous art, Li further teaches further comprising:
mapping the UCI to a first frequency band (first subband) in a first slot  of the subframe ( [0260]; [0237], Map the uplink control information(UCI) onto the first subband and the second subband by means of mapping first in frequency domain and then in time domain (i.e. of 1st subframe-see [0260]; [130]); that has two slots(i.e. 1st and 2nd slot-see [0003]). Hence UE maps UCI to 1st subband in 1st slot of the 1st subframe. ); and
 mapping the UCI to a second frequency band (2nd subband) in a second slot of the subframe ( [0260]; [0237], Map the uplink control information(UCI) onto the first subband and the second subband by means of mapping first in frequency domain and then in time domain (i.e. of 1st subframe-see [0260]; [130]); that has two slots(i.e. 1st and 2nd slot-see [0003]). Hence UE maps UCI to 2nd subband in 2nd slot of the 1st subframe. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Li and apply them on the teaching of Oketani - Heo to provide a method to shorten a transmission delay, improve user experience, and enhance performance of a wireless network.( Li; [0005])
Regarding claim 10 and 24, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising: receiving an indication of which subframes of a plurality of subframes to transmit the UCI; and mapping the UCI to the subframes of the plurality of subframes.
However, in an analogous art, Li further teaches further comprising:
receiving an indication of which subframes (1st Sub) of a plurality of subframes ([0260]) to transmit the UCI ([0260], UE receives indication of symbols in a first subframe; wherein module 11 of Base Station to receive, in the first subframe, uplink control information (UCI) {wherein [0238];[0237], UE Maps the uplink control information (UCI) onto the subband by means of mapping first in frequency domain and then in time domain (i.e. 1st subframe-see [0260]; [130])} that is related to the first transmission and that is sent by the user equipment according to the uplink control channel resource indication information;); and
mapping the UCI to the subframes of the plurality of subframes ( [0238];[0237], UE Maps the uplink control information (UCI) onto the subband by means of mapping first in frequency domain and then in time domain (i.e. 1st subframe-see [0260]; [130]). ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Li and apply them on the teaching of Oketani - Heo to provide a method to shorten a transmission delay, improve user experience, and enhance performance of a wireless network.( Li; [0005])
Regarding claim 11 and 25, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach wherein the indication of which subframes is received at least one of using radio resource control (RRC) signaling or in a downlink control information.
However, in an analogous art, Li further teaches wherein the indication of which subframes is received ([0260]; [0130]; “1st subframe”.) at least one of using radio resource control (RRC) signaling or in a downlink control information (DCI) ([0260]; [0130]; [0101], base station sends downlink control information (DCI) to user equipment in a shortened-delay subframe.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Li and apply them on the teaching of Oketani - Heo to provide a method to shorten a transmission delay, improve user experience, and enhance performance of a wireless network.( Li; [0005])

Regarding claim 14 and 28, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising: receiving an uplink grant comprising information of whether or not to transmit the UCI during an uplink transmission.
However, in an analogous art, Li further teaches further comprising:
receiving an uplink grant comprising information of whether or not to transmit the UCI during an uplink transmission ([0260], module 11 of Base Station sends uplink control channel resource indication(i.e. uplink grant) information to the user equipment, where the uplink control channel resource indication information indicates for an uplink control channel (PUCCH) related to the first transmission and that is sent by the user equipment according to the uplink control channel resource indication information. )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Li and apply them on the teaching of Oketani - Heo to provide a method to shorten a transmission delay, improve user experience, and enhance performance of a wireless network.( Li; [0005])

9.   Claim 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1), in view of Nakao (US 2011/0243191 A1).

Regarding claim 4 and 18, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach wherein the indication indicates the number of symbols for CQI transmission.
However, in an analogous art, Nakao teaches wherein the indication indicates the number of symbols for CQI transmission ( [0014], CQI signal is a five -.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Nakao and apply them on the teaching of Oketani - Heo to improve average throughput and improve throughput of a terminal. (Nakao; [0017])

10.   Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1), Heo (US 2011/0268045 A1) and Li (US 2018/018 4426 A1) as applied to claim 5 and 19 above, and further in view of Yu (US 2017/0289967 A1).

Regarding claim 6 and 20, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo -Li does not teach wherein the first frequency band and the second frequency band belong to different interlaces.
However, in an analogous art, Yu teaches wherein the first frequency band and the second frequency band belong to different interlaces (1st and 2nd subset interlace) ( [0111]; [0112], the first subset of interlaces are consecutive in frequency, and the second subset of interlaces are consecutive in frequency. Hence 1st and 2nd frequency belongs to different (1st and 2nd) interlaces.).
Yu and apply them on the teaching of Oketani - Heo -Li to provide method for interlace determination. Wherein Each interlace of the multiple interlaces includes a set of physical resource blocks ("PRBs") that are uniformly spaced in frequency.( Yu; Abstract) 

11.	Claim 7-9, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1), in view of Yang (US 2018/0220413 A1), further in view of Yu (US 2017/0289967 A1).

Regarding claim 7 and 21, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising: mapping the UCI to a first interlace prior to mapping the UCI to a second interlace based on the first interlace.
However, in an analogous art, Yang teaches further comprising:
mapping the UCI to a first interlace prior to mapping the UCI to a second interlace based on the first interlace ( [0434], When module 72 is configured to jointly code the UCI, the interlacing module 73 may be configured to: interlace in the first interlacing mode and then the 73 may be configured to : interlace in the second interlacing mode. Hence mapping the UCI to 1st interlace prior to map to 2nd interlace.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them Oketani - Heo to provide a PUCCH resource corresponding to a maximum supportable load in PUCCH resources capable of supporting UCI transmission is determined as a PUCCH resource for UCI transmission. (Yang; [0093])
Oketani - Heo -Yang does not teach resource blocks of 1st and 2nd interlace, wherein the first interlace comprising a resource block associated with a lower frequency than any of the resource blocks of the second interlace.
However, in an analogous art, Yu teaches resource blocks of 1st and 2nd interlace (1st and 2nd subset interlace), wherein the first interlace comprising a resource block associated with a lower frequency than any of the resource blocks of the second interlace(  [0111], first set of interlaces includes at least two interlaces and PRBs in the first set of interlaces are uniformly spaced in frequency. wherein the first set of interlaces includes a first subset of interlaces and a second subset of interlaces are consecutive in frequency; [0112]).Hence it is obvious 1st subset interface comprising RBs associated with lower frequency than RBs of 2nd subset interlace. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yu and apply them on the teaching of Oketani - Heo -Yang to provide method for interlace determination. Wherein Each interlace of the multiple interlaces includes a set of physical resource blocks ("PRBs") that are uniformly spaced in frequency.( Yu; Abstract) 

Regarding claim 8 and 22, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising mapping the UCI to the first interlace and the second interlace prior to mapping UCI to a third interlace based on the first interlace and the second interlace.
However, in an analogous art, Yang teach further comprising mapping the UCI to the first interlace and the second interlace prior to mapping UCI to a third interlace based on the first interlace and the second interlace ( [0434], When module 72 is configured to jointly code the UCI, the interlacing module 73 may be configured to: interlace in the first interlacing mode and then the 73 may be configured to : interlace in the second interlacing mode and the third interlacing mode. Hence it is obvious map UCI to 1st and 2nd interlace prior to 3rd interlace. ). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Oketani - Heo to provide a PUCCH resource corresponding to a maximum supportable load in PUCCH resources capable of supporting UCI transmission is determined as a PUCCH resource for UCI transmission. (Yang; [0093])
Oketani - Heo -Yang does not teach resource blocks of 1st and 2nd interlace, wherein the first interlace and the second interlace belonging to a first group of interlaces and the third interlace belonging to a second group of interlaces, wherein the first group of interlaces comprises a greater number of interlaces of consecutive allocation in frequency than the second group of interlaces.
Yu teaches resource blocks of 1st and 2nd interlace (1st and 2nd subset interlace) ([0111]), wherein the first (1st subset) interlace and the second (2nd subset) interlace belonging to a first group (set) of interlaces ( [0111], the first set of interlaces includes at least two interlaces. Wherein the first set of interlaces includes a first subset of interlaces and a second subset of interlaces.) and the third interlace belonging to a second group (set) of interlaces ( [0111], second set of interlaces includes one interlace (3rd-suggested). ), wherein the first group (set) of interlaces comprises a greater number of interlaces of consecutive allocation in frequency than the second group(set) of interlaces ( [0111], the first set of interlaces includes at least two interlaces and second set of interlaces includes one interlace. Hence 1st set is greater than 2nd set.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yu and apply them on the teaching of Oketani - Heo -Yang to provide method for interlace determination. Wherein Each interlace of the multiple interlaces includes a set of physical resource blocks ("PRBs") that are uniformly spaced in frequency.( Yu; Abstract) 

Regarding claim 9 and 23, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo -Yu does not teach further comprising mapping UCI to a subset of carriers of the resource blocks of the first interlace.
Yang teaches further comprising mapping UCI to a subset of carriers of the resource blocks ([0431]; [0096]; [0183]) of the first interlace ( [0434], When module 72 is configured to jointly code the UCI, the interlacing module 73 may be configured to: interlace in the first interlacing mode.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Oketani - Heo -Yu to provide a PUCCH resource corresponding to a maximum supportable load in PUCCH resources capable of supporting UCI transmission is determined as a PUCCH resource for UCI transmission. (Yang; [0093])

12.	Claim 12, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1), in view of Gerstenberger (US 2011/0310759 A1).

Regarding claim 12 and 26, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising: selecting the subframe to transmit the UCI; and selecting at least one of a cyclic shift for a reference signal, a sequence for the reference signal, or a value for bits of a fixed location of the subframe to indicate transmission of the UCI in the subframe.
However, in an analogous art, Gerstenberger teaches further comprising: 
selecting the subframe to transmit the UCI ( [0043],when  the UCI mapping bit=0, the UE 32 transmits UCI in the current subframe (e.g., a subframe 12 in frame 10 of FIG. 1). UE selects the subframe to transmit UCI. ); and
selecting at least one of a cyclic shift for a reference signal, a sequence for the reference signal, or a value for bits of a fixed location of the subframe to indicate transmission of the UCI in the subframe ( [0018], providing radio signaling to the UE and supplying a UCI mapping bit to the UE so as to control UE's transmission of the UCI in accordance with a value of the UCI mapping bit. [0019]; [0043], when the received UCI mapping bit=0, the UE 32 may transmit UCI in the current subframe.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Gerstenberger and apply them on the teaching of Oketani - Heo to provide method for controlling transmission of Uplink Control Information (UCI) in a cellular wireless network with (CA). (Gerstenberger; [0004])

13.	Claim 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oketani (US 2017/0041921 A1) in view of Heo (US 2011/0268045 A1), in view of Pelletier (US 2018/0332605 A1).
	
Regarding claim 13 and 27, Oketani teaches UE is receiving an explicit indication of number of symbols of a subframe for uplink transmission, wherein the indication indicates number of symbols for PUSCH transmission in the subframe.
Oketani - Heo does not teach further comprising: selecting a beta offset for transmission of the UCI based on at least one of a usable length of the subframe for transmitting the UCI, a number of punctured symbols in the subframe, or a number of partial symbols of the subframe.
However, in an analogous art, Pelletier teaches further comprising:
selecting a beta offset for transmission of the UCI based on at least one of a usable length (TTI) of the subframe for transmitting the UCI ( [0109], UE transmits UCI using TTI; wherein [0154] A TTI may be applicable (e.g., in duration and/or offset) to a serving cell associated with a UCI transmission in the subframe. ), a number of punctured symbols in the subframe, or a number of partial symbols of the subframe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Pelletier and apply them on the teaching of Oketani - Heo to provide The decrease in TTI duration enables a decrease in WTRU processing time and permits a WTRU to begin processing data sooner. One or more latency components are reduced, to minimize the impact on WTRU implementations. (Pelletier; [0096])

Conclusion
14. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                      


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415